Citation Nr: 1129087	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1955 to December 1958.  The Veteran has also reported unverified service in the Naval Reserve from November 1952 to January 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon RO.  A transcript of that proceeding has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran has asserted throughout the course of his appeal that he was exposed to noise during service from M1 shooting and from working as a cook in the mess hall on a flight line with jets.  He also indicated that he had to do perimeter duty once a month on the flight line. 

A review of the active duty service treatment records reveals that the Veteran was noted as scoring a 15 out of 15 bilaterally on a whispered voice test on his February 1955 Report of Medical Examination upon entrance into active duty.  

Upon examination at separation from active duty, a December 1958 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
10 (25)
10 (20)
15 (25)
15 (25)
15 (20)
The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.

Although it was noted during the personal hearing that the Veteran had not undergone a VA examination, further review of the record shows that he did, in fact, undergo a VA examination In July 2010.  At that time, the examiner reviewed the claims file and noted that the military records document that the Veteran had hearing within normal limits when he was separated from service.  Complaints of hearing loss and/or tinnitus were not found in the records.  The Veteran reported a positive history of noise exposure during his military service during basic training - weapons fire.  He was a cook in the service.  He reported a 32-year civilian career working in a paper mill with some hearing protection worn.  He denied other noise.  The Veteran complained of constant, longstanding tinnitus.  Upon testing, the auditory threshold for multiple frequencies bilaterally were recorded as being greater than 40 decibels.  As such, the Veteran meets the criteria for hearing loss bilaterally under 38 C.F.R. § 3.385.  The examiner concluded by determining that the Veteran's claimed hearing loss and tinnitus is less likely as not caused by or a result of military service.  The rationale offered for this opinion was that the opinion was given based on clinical experience, evidence reviewed in records, and evidence provided by the Veteran.

While the Board has considered the July 2010 VA opinion, the Board finds it is unclear from this opinion whether the examiner considered the fact that the December 1958 audiological findings upon separation from service were recorded using ASA measurements, not ISO (ANSI) measurements.  As noted above, converting these ASA measurements to ISO (ANSI) measurements, the auditory threshold for multiple frequencies were recorded as being greater than 20 decibels for the left ear and the auditory threshold for one frequency was recorded as being greater than 20 decibels for the right ear.  Although these results do not establish a hearing loss disability as defined by regulation, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recognized that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Therefore, the Board finds that the necessity for a new VA audiological examination is shown for the proper assessment of the Veteran's claims for service connection for tinnitus and hearing loss.  38 U.S.C.A. § 5103A (West 2002).  As such, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of tinnitus or bilateral hearing loss that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  In rendering any opinion, the examiner must specifically consider the December 1958 findings as appropriately converted above.  

Further, the Board notes that the Veteran indicated at the June 2011 hearing that he underwent hearing tests while working at Boise Cascade every year.  He also indicated that he was awarded hearing aids through the state and received a $5,000 settlement.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, any and all available hearing tests from Boise Cascade should be associated with the claims file, as well as any available relevant records relating to hearing aids or a settlement awarded through the state.  Moreover, the RO should take this opportunity to associate with the claims file any pertinent VA treatment records that have not already been associated with the claims file.

Finally, the Board notes that the Veteran indicated at the June 2011 hearing that he joined the Naval Reserve in 1952, where he took basic training and fired M1s.  On his November 2008 claim, the Veteran reported that he had Reserve service from November 1952 to January 1955.  As such, the RO should obtain any available service treatment records from the Veteran's time in the Naval Reserve, as well as verify this reported service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Verify the Veteran's reported service in the Naval Reserve.

2. Obtain any and all available service treatment records from the Veteran's period of service in the Naval Reserve.

3. Obtain and associate with the claims file any and all pertinent VA treatment records that have not already been associated with the claims file.

4. Obtain and associate with the claims file any available hearing tests from Boise Cascade, as well as any available relevant records relating to hearing aids or a settlement awarded through the state. 

5. After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss and tinnitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus was caused or aggravated by his service.  In rendering any opinions, the examiner should specifically consider the December 1958 in-service audiological findings as appropriately converted to ISO (ANSI) measurements, as noted above.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

